Citation Nr: 1129714	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-45 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for muscle aches and numbness in the arms and legs, to include as due to service-connected hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as due to service-connected hepatitis C.

3.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for muscle aches and numbness in the arms and legs and service connection for rheumatoid arthritis and granted service connection for hepatitis C, with a 10 percent rating assigned, effective July 5, 2007.

In a July 2010 letter, the Veteran's advised VA that the organization was withdrawing their representation of the Veteran.  However, the case had been certified to the Board in June 2010.  As the Board stated in a June 2011 letter to the representative, it must first file a motion for withdrawal in writing with the Board showing good cause for the withdrawal.  See 38 C.F.R. § 20.608 (2010).  

The representative has not submitted such a motion, and there has been no further communication from the Veteran regarding representation.  Therefore, the Pennsylvania Department of Military and Veterans Affairs remains the Veteran's representative.  

The issue of entitlement to service connection for the removal of the left ovary and fallopian tube has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The record demonstrates a diagnosis of rheumatoid arthritis and complaints and treatment for joint and muscle pain and numbness of the upper and lower extremities.  The Veteran has reported that while she was diagnosed with rheumatoid arthritis well after discharge from service, she had experienced muscle and joint pain and numbness for many years.  She asserts that her joint and muscle pain are due to service-connected hepatitis C.  

A January 2007 note from her private physician stated that she had a positive hepatitis C antibody which was very likely the cause of her joint pain.  However, a rationale for this opinion was not provided.  She received a VA examination in May 2009 to evaluate hepatitis C; however, an opinion was not provided as to the etiology of her joint and muscle symptoms.  

Therefore, a VA examination is required to determine whether any currently diagnosed joint or muscle disorder, to include rheumatoid arthritis, was incurred during or as a result of military service or proximately due to service-connected hepatitis C.

In the September 2009 rating decision, service connection for hepatitis C was granted with a 10 percent disability rating assigned, effective July 5, 2007.  In a November 2009 VA Form 9, the Veteran disagreed with the initial rating assigned and requested a higher disability rating.  This statement meets the requirements for a notice of disagreement with the initial rating of 10 percent disabling assigned for the Veteran's service-connected hepatitis C.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current joint or muscle disability, to include rheumatoid arthritis, is related to military service or due to or aggravated by service-connected hepatitis C.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current joint or muscle disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current joint or muscle disability is proximately due to or aggravated by service-connected hepatitis C.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's statements, the rationale for doing so must be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Issue a SOC on the issue of entitlement to a higher initial rating for hepatitis C, decided in the September 2009 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

